         Case 1:19-cr-00472-PAC Document 74
                                         73 Filed 09/18/20
                                                  09/17/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     September 17, 2020

By ECF
Honorable Paul A. Crotty                                       9/18/2020
United States District Judge                                   The proposed briefing schedule
Southern District of New York                                  is adopted. SO ORDERED.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:      United States v. Tagliaferro, et al., 19 Cr. 472 (PAC)

Dear Judge Crotty:

       Pursuant to the Court’s direction at the pretrial conference held on September 16, 2020, the
Government has conferred with counsel for the defendants and respectfully proposes the following
schedule for pretrial submissions:

            Motions in limine due November 18, 2020;
            Opposition to filed motions due November 25, 2020;
            Replies, if any, due November 30, 2020; and

            Proposed Requests to Charge and Proposed Voir Dire due December 2, 2020.

Counsel for defendants have no objection to this proposed schedule. If this also is convenient for
the Court, the Government respectfully requests that the above schedule be So Ordered.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney
                                                     Southern District of New York

                                             By:                 /s/
                                                     Thomas A. McKay / Jarrod L. Schaeffer
                                                     Assistant United States Attorneys
                                                     Tel: (212) 637-2268 / 2270


cc: Counsel of Record (via ECF)
